Name: Commission Regulation (EEC) No 2415/88 of 1 August 1988 on the sale by tender, for export, of beef held by certain intervention agencies
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  animal product;  trade
 Date Published: nan

 2. 8 . 88 Official Journal of the European Communities No L 208/ 11 COMMISSION REGULATION (EEC) No 2415/88 of 1 August 1988 on the sale by tender, for export, of beef held by certain intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 1 . Forequarters and hindquarters held by intervention agencies shall , in accordance with this Regulation, be offered for sale by tender at regular intervals. 2. The products referred to in paragraph 1 shall be sold for export to one or more of the destinations referred to in Annex 1 . 3 . Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Commission Regulation (EEC) No 2173/79 (9), and in particular Articles 6 to 12 thereof. Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (*), and in particular Article 7 (3) thereof, Whereas certain intervention agencies have large stocks of beef ; whereas there are outlets in certain third countries for the products concerned ; Whereas the meat should be offered for sale by means of a tendering procedure held at regular intervals ; whereas, in order to ensure the destination of the products to the specified third countries, it is appropriate to foresee a guarantee to which provisions of Article 3 of Commission Regulation (EEC) No 985/81 (3) will apply, as last amended by Regulation (EEC) No 1809/87 (4) ; Whereas, in view of certain special features of the sale and in particular for the purposes of control, the minimum tendering quantity should be set fairly high ; Whereas, in view of the level of stocks in the various Member States, provision should be made for ensuring the sales of meat are organized at least in two Member States ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 (*), as last amended by Regulation (EEC) No 2293/88 (*) ; whereas, however, the Annex to the said Regulation setting out the entries to be made should be expanded ; Article 2 1 . Intervention agencies shall, during the period of validity of the standing invitation to tender organize specific sales by invitation to tender in respect of forequarters and hindquarters still available . The deadlines for submitting tenders in respect of each specific sale by invitation to tender shall be 12.00 on the second Tuesday of the month concerned or, if that day is not a working day, 12.00 on the next working day. The first deadline for submitting tenders shall be 12.00 on 9 August 1988 . Intervention agencies shall draw up a notice of invitation to tender for the specific sale which shall include the following : (a) the quantities of bone-in beef offered for sale, and (b) the deadline and place for submitting tenders. 2. By way of derogation from Articles 6 and 7 of Regulation (EEC) No 2173/79, the provisions of and the Annexes to this Regulation shall serve as a general notice of invitation to tender for sales held at regular intervals. 3 . Interested parties may obtain the details of the quantities available and the places where the products are stored from the addresses listed in Annex II to this Regulation . The intervention agencies shall , moreover, display the notices referred to in paragraph 1 at their head offices and may also publish them elsewhere . / Whereas the destination of important quantities of meat to the sale in question makes it appropriate to end the sales foreseen by Commission Regulation (EEC) No 2670/85 0 and (EEC) No 1812/86 (8); and to repeal the said Regulations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, (') OJ No L 148 , 28 . 6. 1968, p. 24. 0 OJ No L 198 , 26. 7. 1988, p. 24. 0 OJ No L 99, 10 . 4. 1981 , p . 38 . ( «) OJ No L 170, 30 . 6. 1987, p. 23. 0 OJ No L 55, 1 . 3 . 1988, p. 1 . ( «) OJ No L 2)1 , 27. 7. 1988, p . 16. 0 OJ No L 253, 24. 5. 1985, p. 8 . (8) OJ No L 157, 12. 6 . 1986, p. 43. O OJ No L 251 , 5 . 10 . 1979, p. 12. No L 208/12 Official Journal of the European Communities 2. 8 . 88 4. By way of derogation from Article 8 of Regulation (EEC) No 2173/79, tenders shall not indicate at which cold store or stores the products are held. 3 . As regards the security referred to in paragraph 2, the provisions of Article 3 (3), and (4) and (5) of Regulation (EEC) No 985/81 shall apply mutatis mutandis. Article 5 1 . . The meat shall be taken over by the buyer within five months of the conclusion of the sales contract. However :  where selling contracts are concluded before 30 September 1988 at least 25 % of the meat covered by those contracts shall be taken over by the buyer before 30 September,  all the meat contracted under the Regulation must be taken over before 31 March 1989. 2. The customs export formalities must be completed not later than one month after the meat has been taken over. Article 3 1 . (a) An offer shall be valid only if it relates to a quantity of not less than 25 000 tonnes. (b) It shall relate to an equal weight of forequarters and hindquarters and shall contain a single price per 100 kilograms for the whole quantity specified .in the offer. (c) However, where in a Member State the available quantities do not make it possible to comply with the condition laid down under 1 (b) an offer shall be valid if it relates to the available equal weight of forequarters and hindquarters as well as a single price per 100 kilograms of those products, and :  either hindquarters as well as a price per 100 kilograms of that product,  forequarters as well as a price per 100 kilograms of that product. 2. Upon expiry of the time limit for submitting tenders, the operator shall send a copy of his tender by telex to the Commission of the European Communities, Division VI/D/2, 200, rue de la Loi, B- 1049 ' Brussels, (Telex : 22037 B AGREC). 3 . After the tenders received in respect of each specific invitation to tender have been examined, either one or more minimum selling prices shall be fixed, taking account in particular that quantities sold from one Member State must not exceed 50 % of the total quantity sold, or the sale will not be proceeded with. Where application is made of paragraph 1 (c) the highest tenderer as referred to in Article 10 (2) of Regulation (EEC) No 2173/79 is the tenderer who offers the highest weighted average price. 4. Hie time limit specified in Article 1 1 of Regulation (EEC) No 2173/79 shall, for the purposes of this Regulation, be three working days instead of five working days. Article 6 Purchasers shall , when concluding a contract, submit applications for advance fixing of the refunds. Article 7 The following is hereby added to Part I, 'Products to be exported in the same state as that in which they were when removed from intervention stock', of the Annex to Regulation (EEC) No 569/88 : 'Commission Regulation (EEC) No 2415/88 of 1 August 1988 on the sale by tender, for export, of beef held by certain intervention agencies (34). H OJ No L 208, 2. 8 . 1988 , p. 11 .' Article 8 Member States shall, without delay, notify the Commission of :  the tenders they have received,  the quantities :  for which there is a sales contract,  which have been taken over, in accordance with this Regulation . Article 9 Regulations (EEC) No 2670/85 and (EEC) No 1812/86 are hereby repealed. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 4 1 . Notwithstanding Article 15 ( 1 ) of Regulation (EEC) No 2173/79, the amount of the security shall be .150 ECU per tonne. 2. A security to cover import into one of the destinations provided for in Article 1 (2) shall be put up by the purchaser before the products are taken over. The amount of the security shall be 260 ECU per 100 kilograms. 2. 8 . 88 Official Journal of the European Communities No L 208/ 13 "This Regulation shall be binding in its entirety and directly applicable in all Member '-States. Done at Brussels, 1 August 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Liste of destinations Romania Union of Soviet Socialist Republics Yugoslavia Bulgaria Czechoslovakia Hungary Poland No L 208/ 14 Official Journal of the European Communities 2. 8 . 88 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus'  EndereÃ §os dos organismos de intervenÃ §Ã £o BELGIQUE/BELGIÃ  : Office beige de l'Ã ©conomie et Belgische Dienst voor Bedrijfs ­ de l'agriculture, leven en Landbouw, rue de TrÃ ¨ves 82, Trierstraat 82, B-1040 Bruxelles, B-1040 Brussel TÃ ©l . 02/230 17.40, tÃ ©lex 240 76 OBEA BRU B DANMARK : Direktoratet for markedsordningerne EF-Direktoratet Frederiksborggade 18 DK- 1360 KÃ ¸benhavn K Tlf. (01 ) 92 70 00, telex 151 37 DK BUNDESREPUBLIK Bundesanstalt fur landwirtschaftliche Marktordnung (BALM) DEUTSCHLAND : GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (069) 1 56 40 App. 772/773, Telex : 04 1 1 56 ESPAÃ A : Servicio Nacional de Productos Agrarios (SENPA) c/ Beneficencia 8 28003 Madrid Tel . 222 29 61 TÃ ©lex 23427 SENPA E FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l . : 45 38 84 00, tÃ ©lex 26 06 43 IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestre 81 Tel . 49 57 283  49 59 261 Telex 61 30 03 NEDERLAND : Voedselvoorzienings In- en Verkoopbureau Ministerie van Landbouw en Visserij Postbus 960 , 6430 AZ Hoensbroek Tel . (045) 23 83 83 Telex 56 396 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berks Tel . (0734) 58 36 26 Telex 848 302